According to the presentment agency, the police approached appellant because they observed his leg protruding from an open rear door of a moving cab. Appellant fled from the cab, but was pursued by the police when the cab driver informed them that he had just been robbed. A subsequent search of appellant at the precinct house uncovered cocaine. There is no merit to appellant’s contention that the cocaine should have been suppressed as the fruit of an illegal search. The attendant factors clearly warranted a reasonable suspicion that appellant had committed a crime, justifying a forcible stop (People v De Bour, 40 NY2d 210, 223). The subsequent arrest was based upon probable cause, provided when the cab driver caught up with the pursuing officers and identified appellant as one of the three youths who robbed him. The search of his person at the precinct house, where the cocaine was found in his possession, was incident to a lawful arrest. Concur — Sullivan, J. P., Carro, Milonas, Asch and Rubin, JJ.